DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 06/15/2021 is/are being considered by the examiner.
Claims 1, 2, 12 are pending:
Claims 3-11, 13-30 are canceled


Response to Arguments
Applicant’s amendments, with respect to Double Patenting rejection have been fully considered and are persuasive.  The Double Patenting rejection of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejection by Sheridan (US 8,572,943), William (US 6,223,616), Legare (US 8,601,785), and AAPA have been fully considered. 
Applicant asserts, page 4-5, that applying the teachings of Legare, that recognizing that oil dwell time is a known result-effective variable that controls tank size and weight, to the structure of Sheridan would be improper since Legare does not discuss a fan rotor gear reduction and since a 
The office respectfully notes that an unrelated press release is not persuasive as the application or non-application of how one of ordinary skill in the art would consider prior art. The rejection of record is based upon the knowledge of one of ordinary skill in the art by way of the disclosures and teachings of the prior art and motivated as detailed in the rejection of record in the prior office action. Further, the office notes that Para4 of the article cited by applicant contemplates the very application that applicant is saying that the article explicitly condemns for all applications and usage by all of ordinary skill in the art.
Applicant asserts, page 5-6, that while Legare recognizes that oil dwell time is a known result-effective variable that controls tank size and weight, that since Legare does not teach this in the context of a gas turbine engine that has a fan rotor gear reduction, thus applying such a teaching to Sheridan that is a gas turbine engine with a fan rotor gear reduction is improper.
The office respectfully disagrees. Legare states C1L6-7 that its disclosure “relates generally to gas turbine engines” and thus the teachings of Legare are recognized to apply to gas turbine engines in general. The presence or lack-thereof of a fan rotor gear reduction does not fundamentally define an engine as a gas turbine engine or not, as opposed to a change such as swapping the working fluid from gas to steam – as the latter is normally referred to as a steam turbine engine as opposed to a gas turbine engine.
Applicant asserts, page 6, that the office has not properly shown that oil dwell time is a recognized known result-effective variable that controls tank size and weight.
The office respectfully disagrees. As stated in the prior office action Legare teaches (C1L11-16) that an oil tank is a typical structure of a gas turbine engine oil supply system. Legare further teaches (C1L6-7,22-25) that increasing oil dwell time within a tank of a gas turbine engine increases tank size which increases weight which is recognized as being 
C1L11-16: “In gas turbine engines, oil supply systems typically circulate the used oil mixture from the various enclosures requiring lubrication, such as the main bearing cavities, to the accessory gearbox cavity to reach the oil tank and/or directly to the oil tank, where the used oil mixture rests for a period of time in order to be sufficiently deaerated for recirculation.”
C1L6-7: “The application relates generally to gas turbine engines and, more particularly, to oil supply systems for such engines.”
C1L22-25: “The dwell time of the oil in the tank increases the quantity of oil necessary in the system, and as such the size of the tank required to contain it. This increases the overall weight of the engine, which is undesirable.”


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/15/2021 is/are being considered by the examiner. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1/12, “said sun gear engaging a plurality of intermediate gears mounted in a carrier”, as Para49 explicitly states that the carrier is not shown in the drawings. Further, the office notes that Para49 is the only instance of the term “carrier” being disclosed anywhere in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L21, limitation “a sun gear” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis for the term, or if it is a continuation of the antecedent basis of “a sun gear” of L3
Claim 12
L15, limitation “a sun gear” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis for the term, or if it is a continuation of the antecedent basis of “a sun gear” of L3
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 12, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan (US 8,572,943), in view of William (US 6,223,616), Legare (US 8,601,785), and AAPA (Applicant Admitted Prior Art during the course of .
Claim 1
Sheridan discloses:
“A gas turbine engine (Fig1-3) comprising: 
a fan drive turbine (best seen Fig1, low pressure turbine 46) driving a gear reduction (best seen Fig1/2, geared architecture 48/65), said gear reduction driving a fan rotor (best seen Fig1, fan 42), and said gear reduction including a sun gear driving intermediate gears (best seen Fig2, sun gear 62, intermediate gears 64); 
a lubrication system (best seen Fig2, lubrication system 98) supplying oil to said gear reduction (C5L41-47) and … 
a gear ratio of said gear reduction greater than or equal to 2.3:1 (C4L59-62)
…
wherein said fan rotor delivers air into a bypass duct as propulsion air and into a core engine where it passes into a compressor section, with a bypass ratio defined as the ratio of air delivered into said bypass duct compared to a volume of air delivered into said core engine, said bypass ratio being greater than or equal to 10.0 (C4L63-64); and
wherein the fan drive turbine includes an inlet, an outlet, and a fan drive turbine pressure ratio greater than 5 (C4L29-34), wherein the fan drive turbine pressure ratio is a ratio of a pressure measured prior to the inlet as related to a pressure at the outlet prior to any exhaust nozzle (C4L29-34), and the fan rotor includes a plurality of fan blades, a fan pressure ratio across the fan blades of less than 1.45, measured across the fan blades alone (C5L14-19); and
and said gear reduction is an epicyclic gear reduction including a sun gear driven by said fan drive turbine (Fig2, sun gear 62, fan 42), said sun gear engaging a plurality of intermediate gears mounted in a carrier (Fig2, intermediate gears 64, carrier 74), and said intermediate gears engaging a ring gear (Fig2, ring gear 66), and …”
Sheridan is does not explicitly disclose an oil tank with a particular dwell time as part of the disclosed lubrication system, oil baffles located circumferentially between said 
William teaches (best seen Fig1-5, C3L49-50) the particular structural details of a gear reduction architecture for an aircraft engine, and in particular gutter 73, that oil baffles 44 located circumferentially between said intermediate gears as seen in Fig2. William further teaches (C1L6-10) that it provides a gear train with an effective and simple system to supply and recover lubricant. William teaches (Fig1) that the pins of journal bearing 18 are mounted in carrier 17.
Legare teaches (C1L11-16) that an oil tank is a typical structure of a gas turbine engine oil supply system. Legare further teaches (C1L6-7,22-25) that increasing oil dwell time within a tank of a gas turbine engine increases tank size which increases weight which is recognized as being undesirable in the context of a gas turbine engine, thus recognizing that oil dwell time is a known result-effective variable that controls tank size and weight.
AAPA teaches:
“In the course of one of ordinary skill in the art practicing and designing a system of [a gas turbine engine], it is a recognized concern to reduce or avoid unnecessary weight and size requirement. It is within the routine skill of one of skill in the art to perform routine experimentation and/or calculations to determine minimal weight and size requirements for the components of the lubrication system, namely the oil/lubrication tank, based the system requirements imposed on it by the other systems, the geared architecture, that the lubrication system supports. It is also within the routine skill of one of skill in the art to select optimally minimal, within proper safety level and performance requirement, dwell time, sized, and weighted oil tank for a given sized gas turbine engine for a given rated thrust.”
According to MPEP 2144.05.II.B, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
The office notes that applicant’s motivation (Para28) to have a dwell time of five or less seconds is based on the desire to have a small oil tank.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art in order to make a routine selections for structure not explicitly disclosed by Sheridan in order to actually practice the disclosure of Sheridan in the real world, and as such to look to William to make the routine selection of gear reduction architecture to combine with the disclosure of Sheridan as William teaches that its arrangement provides a gear train with an effective and simple system to supply and recover lubricant, and to apply the teachings Legare that decreasing an oil dwell time within the oil tank is a known result-effective variable known to decrease the weight of the oil tank which Legare also teaches is a desirable outcome, therefore it would be obvious for one of ordinary skill in the art to perform routine optimization to decrease the oil dwell time within the oil tank in order to reduce the weight of the system as this is a recognized desirable outcome and the result of such routine optimization would result in a dwell time within the claimed range as one of ordinary skill in the art would be performing the routine optimization using the same variable as applicant while applying the same motivation as applicant for a smaller/reduced weight oil tank, as according to MPEP 2144.05.II.B, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process, and to select the optimally minimal, within proper safety level and performance requirement, dwell time, sized, and weighted oil tank for a given sized gas turbine engine for a given rated thrust, based on routine experimentation and/or calculations to determine minimal weight and size requirements for the components of the lubrication system, namely the oil/lubrication tank, based the system requirements imposed on the lubrication system by systems that the lubrication system supports, including the geared architecture, in order to achieve the routine and known benefit and goal of reducing or avoiding unnecessary weight and size for aircraft components.
Claim 2
The modified arrangement of Sheridan as taught by William, Legare, and AAPA, discloses: “The gas turbine engine as set forth in claim 1, wherein said dwell time is less than or equal to 3.0 seconds during operation (limitation is within the scope of the routine optimization as discussed in claim 1).”
Claim 12
The modified arrangement of Sheridan as taught by William, Legare, and AAPA, discloses:
“A gas turbine engine (Sheridan: Fig1-3) comprising: 
a fan drive turbine (Sheridan: best seen Fig1, low pressure turbine 46) driving a gear reduction (Sheridan: best seen Fig1/2, geared architecture 48/65), said gear reduction driving a fan rotor (Sheridan: best seen Fig1, fan 42), and said gear reduction including a sun gear driving intermediate gears (Sheridan: best seen Fig2, sun gear 62, intermediate gears 64); 
a lubrication system (Sheridan: best seen Fig2, lubrication system 98) supplying oil to said gear reduction (Sheridan: C5L41-47) and comprising an oil tank (implicit to Sheridan. Legare: C1L11-16), wherein the oil remains in the oil tank for a dwell time; 
a gear ratio of said gear reduction greater than or equal to 2.3:1 (Sheridan: C4L59-62); and 
wherein said dwell time is less than or equal to 3.0 seconds during operation (limitation is within the bounds of the combination as discussed in claim 1);
further comprising oil baffles located circumferentially between said intermediate gears (William: best seen Fig2, baffles 44);
further comprising an oil capture gutter surrounding said gear reduction (William: best seen Fig1-5, gutter 73);
wherein the fan drive turbine includes an inlet, an outlet, and a fan drive turbine pressure ratio greater than 5 (Sheridan: C4L29-34), wherein the fan drive turbine pressure ratio is the ratio of a pressure measured prior to the inlet as related to a pressure at the outlet prior to any exhaust nozzle (Sheridan: C4L29-34), and the fan rotor includes a plurality of fan blades, a fan pressure ratio across the fan blades of less than 1.45, measured across the fan blades alone (Sheridan: C5L14-19); and
and said gear reduction is an epicyclic gear reduction including a sun gear driven by said fan drive turbine (Sheridan: Fig2, sun gear 62, fan 42), said sun gear engaging a plurality of intermediate gears mounted in a carrier (Sheridan: Fig2, intermediate gears 64, carrier 74), and said intermediate gears engaging a ring gear (Sheridan: Fig2, ring gear 66), and said intermediate gears being mounted on journal pins in said carrier (William: best Fig1, pins of journal bearing 18 are mounted in carrier 17), and said lubrication system supplying oil to at least said journal pins (Sheridan: C5L41-47).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747